Exhibit 10.3







 Amendment No. RI0355T01A




AMENDMENT

TO THE

CONSTRUCTION AND TERM LOAN SUPPLEMENT







THIS AMENDMENT is entered into as of May 31, 2007, between FARM CREDIT SERVICES
OF AMERICA, FLCA ("Farm Credit") and GREEN PLAINS RENEWABLE ENERGY, INC.,
Shenandoah, Iowa (the “Company”).




BACKGROUND




Farm Credit and the Company are parties to a Construction and Term Loan
Supplement dated January 30, 2006, (such agreement, as previously amended, is
hereinafter referred to as the “Supplement”).  Farm Credit and the Company now
desire to amend certain sections of the Supplement.  For that reason, and for
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), Farm Credit and the Company agree that the following sections of
the Supplement are hereby amended to read as follows:




1.

Section 3 of the Supplement is hereby amended and restated to read as follows:




SECTION 3.

Term.  The term of the Commitment shall be from the date hereof, up to and
including December 1, 2007, or such later date as Agent may, in its sole
discretion, authorize in writing.  







2.

Section 6 of the Supplement is hereby amended and restated to read as follows:




SECTION 6.

Promissory Note.  The Company promises to repay the loans as follows:  (i) in 24
equal, consecutive quarterly installments of $1,200,000.00 with the first such
installment due on May 20, 2008, and the last such installment due on February
20, 2014; and (ii) followed by a final installment in an amount equal to the
remaining unpaid principal balance of the loans on May 20, 2014.  If any
installment due date is not a day on which Agent is open for business, then such
installment shall be due and payable on the next day on which Agent is open for
business.  In addition to the above, the Company promises to pay interest on the
unpaid principal balance hereof at the times and in accordance with the
provisions set forth in Section 5 hereof.








--------------------------------------------------------------------------------

In addition, for each fiscal year end, beginning with the fiscal year ending in
2007, the Company shall also, within ninety (90) days after the end of such
fiscal year, make a special payment of an amount equal to 65% of the “Free Cash
Flow” (as defined below) of the Company, such payment not to exceed
$2,000,000.00 in any fiscal year of the Company; provided, however, that: (i) if
such payment would result in a covenant default under this Supplement or the
MLA, the amount of the payment shall be reduced to an amount which would not
result in a covenant default; (ii) if such payment would result in a breakage of
a fixed interest rate, the applicable broken funding surcharges would still
apply; and (iii) the aggregate of such payments shall not exceed $8,000,000.00.
 The term “Free Cash Flow” is defined as the Company’s annual profit net of
taxes, plus the respective fiscal year’s depreciation and amortization expense,
minus allowable capitalized expenditures for fixed assets during fiscal year
2008 and thereafter, allowed distributions to members/owners, and scheduled term
loan payments to Agent.  This special payment shall be applied to the principal
installments in the inverse order of their maturity.  




3.

Section 7 of the Supplement is hereby amended and restated to read as follows:




SECTION 7.

Prepayment.  Subject to the broken funding surcharge provision of the MLA, the
Company may on one Business Day’s prior written notice prepay all or any portion
of the loan(s).  Unless otherwise agreed, all prepayments will be applied to
principal installments in the inverse order of their maturity.  However, in
addition to the foregoing, prepayment of any Loan balance due to refinancing, or
refinancing of any unadvanced Commitment, up to and including June 1, 2009, will
result in a 3% prepayment charge in addition to any broken funding surcharges
which may be applicable, based on the amounts prepaid and on the total amount of
the Commitments in effect at such time.  




4.

Section 13(A) of the Supplement is hereby amended and restated to read as
follows:




SECTION 13.

Casualties.




(A)

Right to Elect To Apply Proceeds.  In case of material loss or damage to the
Property or to the Improvements by fire, by a taking by condemnation for public
use or the action of any governmental authority or agency, or the transfer by
private sale in lieu thereof, either temporarily or permanently, or otherwise,
if in the sole judgment of Agent there is reasonable doubt as to Company's
ability to complete construction of the Improvements on or before October 1,
2007, by reason of such loss or damage or because of delays in making
settlements with governmental agencies or authorities or with insurers, Agent
may terminate its obligations to make advances hereunder and elect to collect,
retain and apply to the Commitment all proceeds of the taking or insurance after
deduction of all expense of collection and settlement, including attorneys' and
adjusters' fees and charges.  In the event such proceeds are insufficient to pay
the Commitment in full, Agent may declare the balance remaining unpaid on the
Commitment to be due and payable forthwith and avail itself on any of the
remedies afforded thereby as in any case of default.




5.

Except as set forth in this amendment, the Supplement, including all amendments
thereto, shall continue in full force and effect as written.











2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.




FARM CREDIT SERVICES

     OF AMERICA, FLCA

GREEN PLAINS RENEWABLE

      ENERGY, INC.

 

 

By:

/s/ Shane Frahm

 

By:

/s/ Jerry L. Peters

 

 

 

Title:

Vice President

 

Title:

Chief Financial Officer








3


